Citation Nr: 0914325	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  03-22 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to an increased rating for the service-
connected left eye visual defect, rated as noncompensable 
before April 1, 1946.

2.  Entitlement to an increased rating for the service-
connected left eye visual defect, rated 10 percent disabling 
from April 1, 1946.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active service from January 1943 to January 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied service connection for coronary artery 
disease and Bell's Palsy, and granted service connection for 
left eye visual defect with a noncompensable rating assigned 
from separation from service on January 30, 1946, to April 1, 
1946, and a 10 percent rating assigned from April 1, 1946.  

At the time of the February 2003 rating decision, the veteran 
resided in Texas, and jurisdiction of the claims file was 
held by the Waco, Texas, RO.  However, the claims file was 
temporarily transferred to the Cleveland RO for expedited 
adjudication because of the Veteran's advanced age.  After 
the February 2003 rating decision was issued, the claims file 
was returned to Waco.  In February 2005, the Veteran 
relocated to California, and jurisdiction of the claims file 
was permanently transferred to the Los Angeles, California 
RO.

In April 2008, the Board denied the service-connection 
claims, and remanded the increased rating claims for further 
development and consideration. 


FINDINGS OF FACT

1.  Service connection has not been established for any 
disability of the Veteran's right eye.

2.  Before April 1, 1946, the preponderance of the evidence 
demonstrates that the Veteran's visual acuity is not worse 
than 20/100 in one eye, while simultaneously 20/40 or worse 
in the other eye; the service-connected disability does not 
result in active pathology, contraction of the left eye 
visual field, diplopia, or muscle weakness.

3.  From April 1, 1946, the preponderance of the evidence 
demonstrates that the Veteran's visual acuity is not worse 
than 20/100 in one eye, while simultaneously 20/40 or worse 
in the other eye; the service-connected disability does not 
result in active pathology, contraction of the left eye 
visual field, diplopia, or muscle weakness.


CONCLUSIONS OF LAW

1.  The criteria for compensable disability rating for a left 
eye visual defect have not been met before April 1, 1946.  
Veterans' Regulation No. 3(a), para. I; 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); The United States 
Veterans' Administration Schedule for Rating Disabilities, 
Second Edition, March 20, 1933 (1933 Rating Schedule (2nd 
ed.)), pages 2-4, 40-42, and Diagnostic Code 1854. 

2.  The criteria for a disability rating greater than 10 
percent for a left eye visual defect have not been met from 
April 1, 1946.  Veterans' Regulation No. 3(a), para. I; 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West & Supp. 2008); 38 
C.F.R. §§ 4.3, 4.7, 4.75, 4.76, 4.84a, Diagnostic Codes 6001-
6099 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The present case involves a "downstream" issue, as the 
initial claim for service connection was granted in the 
rating decision on appeal, and the appellant disagrees with 
the evaluation assigned.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In such a case, the appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  As the appellant has not alleged any 
prejudice, that burden has not been met.  

Accordingly, the appellant is not prejudiced by a decision on 
the appeal, regardless of the timing or content of the notice 
provided by the RO.

The Board remanded the claim in April 2008 for further 
development and consideration, including an examination.  The 
Veteran was scheduled for an examination.  However, in a 
September 2008 telephone contact, the Veteran's daughter 
stated that the Veteran was hospitalized due to a 
cerebrovascular accident, and the length of the 
hospitalization was unknown.  She was informed that the 
examination request was to be cancelled, and the Veteran was 
to contact the VA to reschedule the examination.  In an 
October 2008 letter to the Veteran's most current address of 
record, he was informed that the VA facility nearest him was 
to schedule him for and examination, and if he could not 
report for the scheduled examination, he was to contact the 
facility for a more convenient place or time.  However, the 
Veteran did not respond to the letter.  In accordance with 38 
C.F.R. § 3.655(b), the Veteran's claim will be rated on the 
available medical evidence of record.

II.  Factual Background

The Veteran's service entrance examination noted that he had 
a macular cornea of the left eye, and uncorrected visual 
acuity was 20/20 of the right eye and 20/40 of the left eye.  
Service treatment records reveal that he sustained severe 
traumatic keratitis of the left eye when it was pieced by a 
nail prior to entrance into service, and that the condition 
had healed.  In May 1944, the Veteran's uncorrected visual 
acuity was 20/40 of the right eye, corrected to 20/20; and 
20/200 of the left eye corrected to 20/70.  On discharge 
examination in January 1946, the Veteran's uncorrected visual 
acuity was 20/20 of the right eye, corrected to 20/20; and 
20/200 of the left eye corrected to 20/200. 

In May 1945, the Veteran requested, in part, service 
connection for an eye disability.  In August 1946, the RO 
deferred the eye issue pending an examination.  The Veteran 
failed to report for a September 1946 VA examination.  In an 
October 1946 letter, the Veteran stated that he was out of 
town in September 1946, and discovered the appointment for 
that VA examination after the examination date.  He also 
requested that another examination be scheduled.  The RO 
failed to schedule the Veteran for another examination.  

In May 2002, the Veteran again requested service connection 
for an eye disability.  

A VA eye examination was conducted in February 2003.  The 
examiner did not review the Veteran's claims file.  The 
Veteran's uncorrected visual acuity was 20/400 of the right 
eye, corrected to 20/40; and 20/200 of the left eye corrected 
to 20/80.  Goldmann visual field testing found mild visual 
field loss in the superior and nasal planes of both eye.  The 
right eye test was noted to have been nearly full and the 
left eye test demonstrated nonspecific findings.  The 
diagnoses were corneal scar of the left eye, cataracts of 
both eyes, hyperopic/presbyopic refractive error, and 
possible amblyopia of the left eye.  The examiner attributed 
the corneal scar of the left eye to the preservice trauma.  
He opined that cataracts were more likely than not due to 
advancing age, and were a significant cause of the Veteran's 
reduced visual acuity.  He also noted that the Veteran's 
refractive error was the result of a developmental condition, 
associated with advancing age.  He stated that the Veteran 
was not legally blind by either visual acuity or by visual 
field criteria.  

In February 2003, the Veteran was granted service connection 
for a left eye visual defect based on aggravation of the 
preservice eye injury, and assigned a noncompensable rating 
from separation from service to March 31, 1946; and a 10 
percent disabling from April 1, 1946, due to a change in the 
law regarding the rating of eye disabilities.  

Private records from 2004 show surgeries to correct 
nonservice-connected cataracts of both eyes.  Prior to the 
respective surgeries, best corrected visual acuity was 20/40 
in both eyes.  

According to a June 2005 VA examination report, the Veteran 
had a corneal scar in the left eye nasally; and visual field 
loss with Goldmann of 30 degrees, astigmatism, intraocular 
lens implant (IOL) and dermatochalasia of both eyes.  There 
was no report of diplopia.  The Veteran's uncorrected visual 
acuity was 20/40 of the right eye, corrected to 20/30; and 
20/40 of the left eye corrected to 20/40.  A VA progress note 
dated in October 2005 noted corrected visual acuity of 20/25 
of the right eye, and 20/40 of the left eye.  

III.  Governing Laws, Regulations and Legal Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  Veterans' Regulation No. 
3(a), para. I, approved by the President on June 6, 1933, 
codified at former 38 U.S.C. § 355, effective January 1, 1959 
(the legislative history specifies that the title 38 
codification was "basically a restatement of existing 
law"); redesignated without change in 1991 at 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  1933 Rating Schedule (2nd 
ed.), page 3; 38 C.F.R. § 4.7.  And after careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  1933 Rating Schedule 
(2nd ed.), page 2-3; 38 C.F.R. § 4.3.  VA must take into 
account the veteran's entire medical history and 
circumstances.  1933 Rating Schedule (2nd ed.), page 2; 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

The Veteran's statements regarding the severity of his 
service-connected disability are deemed competent with regard 
to the description of symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.

The current appeal arose from the initially assigned rating, 
and the RO assigned staged ratings to reflect entitlement to 
a higher rating during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999). 

As a preliminary matter, the evidence of record demonstrates 
that the finding in the Veteran's discharge examination of 
corrected visual acuity of 20/200 is a misprint.  The 
Veteran's uncorrected visual acuity of the left eye of 20/200 
on discharge examination was identical to the findings made 
prior to the discharge examination, in May 1944, and on the 
next finding recorded in February 2003.  The corrected visual 
acuity of the left eye was 20/70 in May 1944 and 20/80 in 
February 2003.  There is a very low probability that the 
Veteran's corrected visual acuity worsened from 20/70 to 
200/200 from May 1944 to November 1946, and then improved to 
20/80 in February 2003.  In addition, a finding of 20/200 
would indicate that the Veteran's visual loss was not 
corrected at all by a lens, and every other treatment and 
examination record has found that the Veteran's left eye was 
corrected very effectively by a lens.  

Where a law or regulation changes during the course of an 
appeal, the version most favorable to an appellant applies, 
except that the revised version can be applied no earlier 
than the effective date of that change.  VAOPGCPREC 3-2000 
(2000); 65 Fed. Reg. 33,422 (2000); see also VAOPGCPREC 7-
2003; 69 Fed. Reg. 25,179 (2004) (a liberalizing law or 
regulation does not have "retroactive effects").

Essentially, the regulations pertaining to eye ratings in 
effect from January 30, 1946, to April 1, 1946, were governed 
by the 1933 Rating Schedule (2nd ed.) pages 40-42.  The 
Veterans Administration Schedule for Rating Disabilities, 
1945 Edition (1945 Rating Schedule) went into effect on April 
1, 1946.  There is no revision of this rating schedule 
regarding eye disability ratings from April 1, 1946, to the 
present which would affect the outcome of this claim.  

Under both sets of regulations, impairment of central visual 
acuity is evaluated from noncompensable to 100 percent based 
on the degree of the resulting impairment of visual acuity.  
The former regulations provided ratings based on maximum 
vision after proper correction by lenses.  1933 Rating 
Schedule (2nd ed.), page 40.  The new regulations provide 
ratings based on the best distant vision obtainable after 
best correction by glasses.  38 C.F.R. § 4.75.

The 1933 Rating Schedule (2nd ed.) provided for a 
noncompensable rating when corrected visual acuity was 20/70 
in one eye and 20/40 in the other eye, which is the only 
finding of record before April 1, 1946.  See 1933 Rating 
Schedule (2nd ed.), Diagnostic Code 1854.  A 10 percent 
rating was appropriate when corrected visual acuity was 
20/100 in one eye and 20/40 in the other eye.  Id.  
Therefore, a compensable evaluation is not warranted before 
April 1, 1946.  

From April 1, 1946, a 10 percent rating is warranted when 
corrected visual acuity is 20/70 or 20/100 in one eye and 
20/40 in the other eye.  See 38 C.F.R. § 4.84a, Diagnostic 
Code 6079.  A 20 percent rating is warranted when corrected 
visual acuity is 20/200 in one eye and 20/40 in the other 
eye.  See Diagnostic Code 6077.

In applying the ratings for impairment of visual acuity, a 
person not having the ability to read at any one of the 
scheduled steps or distances, but reading at the next 
scheduled step or distance, is to be rated as reading at this 
latter step or distance.  That is, a person who can read at 
20/100 but who cannot at 20/70, should be rated as seeing at 
20/100.  38 C.F.R. § 4.83.  The February 2003 VA examination 
recorded the worst corrected visual acuities of the appeal 
period.  As the rating schedule does not include an entry for 
20/80, the left eye is, pursuant to 38 C.F.R. § 4.83, to be 
rated as seeing at 20/100.  This finding, combined with 
constructively normal, 20/40, corrected central visual acuity 
in the right eye does not warrant an increased, 20 percent, 
rating.  See Diagnostic Code 6079.  

The best corrected visual acuities recorded subsequent to the 
bilateral cataract surgery in 2004 reflect a noncompensable 
rating.  However, the 10 percent rating has been in effect 
for over 20 years and it is protected from being reduced.  38 
C.F.R. § 3.951(b).

Notes specify that disabilities including keratitis, in 
chronic form, are to be rated from 10 percent to 100 percent 
for impairment of visual acuity or field loss, pain, rest 
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
The minimum evaluation during active pathology is 10 percent.  
38 C.F.R. § 4.84a, Diagnostic Code 6001.  As no active 
pathology has been noted during the appeal period, an 
additional 10 percent rating is not warranted.  

Under both sets of regulations, the Veteran's disability 
could also be rated based on impairment of muscle function, 
including diplopia, or impairment of visual field.  No 
impairment of muscle function or diplopia has been found.  
The Veteran does have bilateral impairment of visual field.  
There is no evidence that such left eye impairment was caused 
by the service-connected disability.  The medical findings 
show that the impairment was essentially equal in both the 
service-connected and nonservice-connected eyes.  The visual 
field testing on February 2003 VA examination found mild 
visual field loss in the superior and nasal planes of both 
eyes, and the June 2005 VA examination found visual field 
loss with Goldmann of 30 degrees of both eyes.  The evidence 
is against a finding that the Veteran's service-connected eye 
disability caused or aggravated any visual field loss.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted.  At no time during the pendency of this claim, has 
the disability been more or less disabling than as currently 
rated. 














ORDER

Entitlement to an increased rating for service-connected left 
eye visual defect before April 1, 1946, is denied.  

Entitlement to an increased rating for service-connected left 
eye visual defect from April 1, 1946, is denied.  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


